       RTV
                                                                                   LAW OFFICES OF ROBERT T. VANCE, JR.
                                                                                               100 South Broad Street, Suite 1525
                                                                                                         Philadelphia, PA 19110
     •·i;;oc SONY                                                                                  215.557.9550 F 215.278.7992
                                                                                                            rvance@vancelf.com
     DOCUMENT .
,i   ELECTRONICALLY FILED
     DOC #: _ _ _r,::;--+::.-:-:::=;--7\
     DAT E FILED:-).h,14~t..:::e--
                                                             A suggestion of settlement having been made, this case is
                                                      dism_issed . If the settlement is not consummated within 30 days
                                                      ofth1s order, or an authorized en larged date, either party may
                                                      apply by letter for restoration of the action within 10 days after
           March 2, 2020
                                                      the close of said period . All pending court dates are cancelled .

           ByECF                                      Th, Clc,k is   diccctcd2:n        th, case•   ~~

                                                                            .•"·     A't-vin /4i°ellerstein, U.S.D.J.
           Honorable Alvin K. Hellerstein                                            Date:   3/3/102._0
           U.S. Courthouse
           500 Pearl Street
           New York NY 10007

                    Re:    Julie Hermes Castillo vs Morgan Stanley
                           No. 19 Civ 7072 (AKH)

           Dear Judge Hellerstein:

                  I am counsel for the Plaintiff in the above-captioned case. I am following up on my letter
           to Your Honor dated November 29, 2019, which Your Honor endorsed on December 5, 2019
           (copy enclosed). The parties participated in a private mediation on January 15, 2020.
           Subsequent to the mediation, counsel for the parties negotiated a Settlement Agreemenfand
           Release that was signed by counsel and all parties, except Ms. Castillo, as of February 25, 2020.
           To date, Ms. Castillo has not signed the Settlement Agreement and Release.

                    Please contact me if there are any questions.



                                                          Respectful~1,'11·tted,
                                                         #{(d~
                                                           Robert T Vance Jr

           cc:      Beth Black, Esq. (by email)
